Thompson, J.
Plaintiff and defendant's decedent suffered an automobile accident in the State of Pennsylvania. They were both residents of the State of New York. The laws of the State of Pennsylvania give a right of recovery against the estate of a deceased person for damages for injuries caused by the negligence of the decedent. The laws of the State of New York do not afford such a remedy (Dec. Est. Law, § 120), and it Was unknown to the common law. Decedent’s estate has no property or status in the State of Pennsylvania, administration having been taken out in *631this. State. In this action plaintiff seeks to enforce the right of action against the estate of decedent that is given him by the laws of the State of Pennsylvania.
Respondent contends that the action will not lie upon the ground that to give effect to the Pennsylvania law is contrary to the settled public policy of the State of New York, as it is manifested in the failure of our laws to give such a remedy. We are not in accord with this view. It is said that “ ‘ when we speak of the public policy of the State, we mean the law of the State, whether found in the Constitution, the statutes or judicial records.’ ” (Straus & Co. v. Canadian Pacific R. Co., 254 N. Y. 407, 413.) The Constitution, statutes and judicial records of the State of New York nowhere reflect a settled public policy against actions of this sort. It is a transitory action and may be brought anywhere. (Leonard v. Columbia Steam Navigation Co., 84 N. Y. 48.) Moreover, the act complained of is subject to no law having force in the forum, but “ it gave rise to an obligation, an obligatio, which, like other obligations, follows the person, and may be enforced wherever the person may be found. * * * As the only source of this obligation is the law of the place of the act, it follows that that law determines not merely the existence of the obligation, * * * but equally determines its extent.” (Slater v. Mexican National R. R. Co., 194 U. S. 120,126.) “ By our law, a private action may be maintained in one State, if not contrary to its own policy, for such a wrong done in another and actionable there, although a like wrong would not be actionable in the State where the suit is brought.” (Huntington v. Attrill, 146 U. S. 657, 670.) The settled public policy underlying the Pennsylvania law and the law of the State of New York in rights of action in cases of this kind is that the person or power that negligently inflicts injury upon another shall be responsible to that other for damages. The mere fact that no similar statute exists as a part of the law of the forum will not prevent the enforcement of a cause of action arising under a foreign statute, and the courts of this State will lend their processes for the enforcement of a cause of action given by a foreign statute, although no right of recovery in such an action is provided in the laws of the State or existed at common law. (Fitzpatrick v. International R. Co., 252 N. Y. 127.)
The policy of the State of New York in such cases is found in the case of Loucks v. Standard Oil Co. (224 N. Y. 99), which expressly repudiates the “ similar statutes ” doctrine in this connection and lays down the principle that in death cases where a right of action is given in the place where the death is caused, the statute may be enforced in New York, although there is no similar statute here.
*632“ Our own scheme of legislation may be different. We may even have no legislation on the subject. That is not enough to show that public policy forbids us to enforce the foreign right. A right of action is property. If a foreign statute gives the right, the mere fact that we do not give á like right is no reason for refusing to help the plaintiff in getting what belongs to him. * * * Courts * * * do not close their doors unless help would violate some fundamental principle of justice, some prevalent conception of good morals, some deep-rooted tradition of the common weal. * * * The fundamental public policy is perceived to be that rights lawfully vested shall be everywhere maintained. * * * There is a growing conviction that only exceptional circumstances should lead one of the States to refuse to enforce a right acquired in another. * * * If it [i. e., the test of similarity] has ever been accepted here, we think it should be abandoned now.” (Loucks v. Standard Oil Co., supra.)
“ * * * There is a strong public policy favoring the enforcement of obligations validly created by the law governing their creation. Denial of enforcement of the foreign claim will result in an undeserved benefit to the defendant.” (American Law Institute, Restatement of the Law of Conflict of Laws, proposed final draft No. 2, p. 176.)
We have not overlooked the case of Clough v. Gardiner (111 Misc. 244; affd., 194 App. Div. 923, on opinion below), in which it was held that, it being the settled law of this State that actions for negligence do not survive the death of the wrongdoer, it is the declared public policy of the State, beyond which a right of action acquired under a foreign statute authorizing such an action, will not be enforced here. We cannot reconcile the conclusion reached by the learned court there with the broad ground taken by the Court of Appeals in Fitzpatrick v. International R. Co. and Loucks v. Standard Oil Co. (supra). To us it is an attempted retrieval of the doctrine of the rule of similarity of statutes as stated and applied in the cases of McDonald v. Mallory (77 N. Y. 546); Leonard v. Columbia Steam Navigation Co. (84 id. 48); Wooden v. Western N. Y. & P. R. R. Co. (126 id. 10) and Kiefer v. Grand Trunk R. Co. (12 App. Div. 28; affd., on opinion below, 153 N. Y. 688), which the Loucks case expressly disapproves and overrules. In Chubbuck v. Holloway (182 Minn. 225; revd. on other grounds on reargument, 234 N. W. 868) this identical question is determined. In that case plaintiff and defendant’s intestate were residents of Minnesota. Plaintiff was injured in Wisconsin due to the negligence of tb« intestate and brought an action in the State of Minnesota undei v statute of the State of Wisconsin which gave a cause of action for *633damages against the estate of a person whose negligent acts cause injuries. A Minnesota statute provides that such an action abates on the death of the wrongdoer. The court held that the lex loci delicti governed and that the action did not abate. (26 Mich. Law Rev. 692, 695: 17 Va. Law Rev. 598.) In the case of Orr v. Ahern (107 Conn. 174) the accident happened in New York and the suit was brought in Connecticut. Under the laws of New York the action was abated. Under the laws of Connecticut it survived decedent’s death. The Connecticut court held that the New York law prevailed. (28 Col. Law Rev. 498; 76 Univ. of Penn. Law Rev. 996.)
We hold that there are no considerations of public policy or other reasons that should deprive the plaintiff from bringing his action against the defendant in the courts of this State.
The judgment should be reversed, with costs.
All concur, except Edgcomb, J., who dissents in an opinion and votes for affirmance.